internal_revenue_service internal_revenue_service appeals_office north los angeles street ms la-8000 room los angeles ca date -2l1-o06 page of department of the treasury person to contact refer reply to in re tax period s ended form number employer_identification_number this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code it is determined that you are no longer recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code effective our adverse determination was made for the following reason s you are not operated exclusively for charitable educational or other exempt purposes you did not engage primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 more than an insubstantial part of your activities were in furtherance of a non-exempt purpose and you were operated for the purpose of serving a private benefit rather than public interests you have signed a closing_agreement agreeing to this determination and waiving your rights under sec_7428 to contest this determination by filing a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia contributions to your organization are not deductible under code sec_170 you are required to file federal_income_tax returns on the form indicated above we will notify the appropriate state officials of this action as required by code sec_6104 if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter file y eo documents den rev consumer final redac internal_revenue_service page of sincerely charles fisher team manager file y eo documents den rev consumer final redac ‘ internal_revenue_service devartment of the treasury taxnaver identification_number form e jay vyaerle badan person to contacilin number contact numbers telephone fax date dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation ictter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter 3o18 hev 11-2uu5 catalog number 34800f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely r c wae phar director eo examinations ‘ enclosures publication publication report of examination lotter db16 rev bi dutta catalog number 34809f department of the treasury - intemal revenue seti form_886 a tax identification_number year period ended name of taxpayer explanation of items schedule no or exhibit whether was operated exclusively for exempt purposes described within internal_revenue_code sec_501 a whether purpose engaged primarily in activities that accomplish an exempt b whether more than an insubstantial part of activities is in furtherance of a non-exempt purpose c whether _ _ was operated for the purpose of serving a private benefit rather than public interests facts background of identification_number ein nonprofit corporation in the state of was incorporated on as a the primary purpose was _ incorporated with employer to help minimize the economic stress of individuals due to the excessive incurrance of consumer debt filed form_1023 application_for recognition of exemption under sec_501 of the intemal revenue code on organization described under internal_revenue_code sec_509 was listed on the form_1023 as president treasurer and secretary another individual named has been the principal individual throughout the existence of was listed as vice president for a publicly supported the activities and operational information as described in the form_1023 were __ is a corporation whose purpose is to help minimize the economic stress of individuals due to the excessive incurrance of consumer debt by developing a debt adjustment schedule for each client to pay its clients’ existing creditors reduce the number of personal bankruptcies traceable to economic difficulties and at the same time decrease the economic losses not only to those individuals who would normally file bankruptcy but also the creditors and the community who are affected by the filing of personal bankruptcies nopes to help form 886-a crev department of the treasury - internal_revenue_service page -1- ‘form a tax identification_number year period ended name of taxpayer explanation of items deparunent of the treasury - internal revenue sernice schedule no or exhibit vill contract with attorney-run servicing corporations who will develop the clients’ repayment schedules and be responsible for the disbursement of the clients’ funds to their creditors in addition to retiring the debt the attomeys will be available to provide legal assistance and counseling to the clients regarding their rights under the fair debt collection practices act the fair credit reporting act and all other consumer protection laws a intends to devote of its time to promoting its program to creditors and lenders and will seek their cooperation in cutting interest rates eliminating service fees waiving late and over the limit fees and it also intends to develop a network with these stop collection activity organizations to receive early referrals of delinquent debtors which will enable hardship sets in to take control of the situation prior to severe economic intends to devote the remainder of its time providing its clients with specialized counseling teaching them financial literacy and providing them with free preventive education on money management topics the irs recognized as a publicly_supported_organization described under internal_revenue_code sec_509 on i minutes conducted its annual meetings via phone in and the minutes on chairman of the board and president vice president and secretary and listed the following as directors and officers vice president and treasurer vice president this have counseled many people on a gratis basis and referred for their legal services and debt management services minutes indicated others to the minutes on business arrangement to carry out _ place of ‘ indicated mission with a group that would take the shad negotiated a and to supply capital to assist until was self-sufficient tinancially see below for discussion of the relationship between were associated with that had unlimited referrais for -and also they had another firm that they counseling services on received resignations from the other board members and officers and the new directors were form arnev department of the treasury - intemal revenue service page -2- ‘ ' schedule no or form_886 a exhibit year pariad ended name of taxpayer tax identification_number department of the treasury internal_revenue_service explanation of items ee eee te from its inception ad been affiliated with offering a lawyer-suparvised debt management legal services was a for-profit entitv and had been incorporated _was informed by some of their clients’ creditors that they were because unwilling to waive or reduce interest charges or suspend any late charges and over-the- decided to establish limit fees because was not a non-profit organization in order to maximize the benefits offered to ‘clients in their debt management program entered into an agreement with provided that the financial situation in an effort to avoid filing bankruptcy the following non-inclusive list of services to - agrees to refer to i clients of debtor clients who are near hopeless in agreed to perform on the contract e e e e send retainer agreement to potential clients prepare payment plans for debtor clients of implement payment plans for debtor clients of clients’ bills from escrow account for debtor clients’ funds at by payment of debtor control creditor harassment and provide legal assistance for matters dealing with the debtor clients'creditors the contract provided that was not required to pay described services from the beginnina it was understood that clients of educate consumers and refer prospective clients to owed incorporate ‘ around dollar_figure as of but clients of for the above clients were not was to use the fair share money received to at the same time for the legal work performed to inc for the first several years of operation money paid_by by responsible for making payments to creditors of _ clients’ creditors the fair share applications were processed and it acted as an independent_contractor had been receiving fair share clients form 886-anev c-60 department of the tresrury internal_revenue_service page -3- department of the treasury - internal_revenue_service form 886a tax identification_number year period ended name of taxpayer schedule no or exhibit expianation of items weer es entered into an agreement with _ yon share revenues received from the creditors of services to be performed by included the following services the contract provided that _ would process fair lients a non-inclusive list of e e process the fair share paperwork needed with individual creditors prepare and mail invoices for those creditors who require an invoice with letterhead prior to disbursing the fair share portion of payments rendered payments are to be sent to a lock-box established for this purpose at process and deduct the fair share amount from the accounts of who require the fair share amount to come directly from the payments being sent to the creditor clients deposit any fair share monav received directly from the creditors to the will a account located at’ - -- provide deposit slips and postage paid envelopes to ‘ purpose and for this _ compute the total amount of fair share money either deducted directly from the payments or received by the creditors on behalf of in the contract would be required to contact the creditors of its clients to determine whether they paid fair share amounts fair share are the payments made by creditors particularly credit card companies to non-profit consumer credit counseling agencies for placing consumers into debt management plans these funds then become a source of revenue for the agencies - revenue for the month and which creditors have not each month with an accounting of which creditors have paid the fair share would also be provided by _ with the services provided by was obligated to pay _ of the amount of the fair share revenue received each month this payment also for postage and the mailing of the invoices in effect the included the costto fair share payments were split between respectively and the severance of the relationship was acrimonious and terminated their services form 886-acrev effective with dt nen eee ee ee re eee nee ee eee department of the treasury - internal_revenue_service ne seein ree pres ommemne page -4- ‘form a tax identification_number year period ended name of taxpayer depastment of the treasury internal_revenue_service explanation of items schedule no or exhibit from activities through did not conduct any starting and its related entities started a relationship with claims that it entered into this relationship _ who in conjunction with on the basis of a handshake and that no written understandings of the with relationshin between the two entities were executed the purpose of the arrangement and related entities was for for debtors who had smaller operated a novel debt negotiation service to utilize amounts of debt to enroll such debtors in more traditional debt management plans under the auspices of empioyees in employees ran the total backroom operations from - using the office space provided by _ _ under this new operation purportedly had its these _4 office fid not handle the daily operation of operation into its overall operation who resided in took over -and integrated the entire operation was discontinued in commission filed a complaint against entities when the federal trade _and its related on _ the federal trade commission ftc filed an ex-parte alleging that complaint for permanent injunction and other equitable relief in the united_states district_court central district of several other entities and individuals operated a common business_enterprise in violation of federal laws enforced by the ftc in response to the complaint the district_court issued a temporary restraining order on wherein a temporary receiver was appointed later the parties filed stipulated preliminary injunction which included the appointment of a permanent receiver the was appointed to serve as the temporary and firm all authority and control with respect to permanent receiver since against the defendants and the other entities listed below is vested in first as temporary receiver and later as permanent receiver the ftc compiaint identifies the following entities and individuals as defendants n o w a form 886-a crev -68 department of the treasury - internal_revenue_service page -5- schedule no or form_886 a exhibit name of taxpayer year period ended tax identification_number explanation of items department of the treasury - internal reverwe service d n o c d o h i h a d m o o h a was not listed as a defendant even though its operations were essentially conducted by those connected with the defendants or by the defendants themselves in alerting consumers regarding its actions the made its complaint for permanent injunction and other equitable relief available to the public via the intemet on in connection therewith the ftc issued a press release providing in part ftc bogus nonprofit debt negotiation companies misiled consumers in financial trouble and violated do not call registry the federal trade commission has filed a complaint against a group of defendants masquerading as a nonprofit debt negotiation organization that has made millions of dollars deceiving consumers into enrolling in their debt negotiation program by promising to reduce their debts the ftc alleges that _ business practices violate the ftc act which bars deceptive practices and have harmed consumers throughout the country the ftc _ sales rule tsr by calling consumers who placed their phone numbers on the national do not call registry at the ftc's request a u s district_court judge has issued a temporary restraining order barring the defendants’ illegal activities also charges that the defendants violated the telemarketing these defendants demonstrate contempt for consumer privacy and the law said ftc chairman the national do not call registry form 886-aie4s -- ss partment ofthe treasury - interma revere service page -6- form 886a tax identification_number year period ended name of taxpayer explanation of items department of the treasury - ntemnal revenue service schedule no or exhibit empowers american consumers to control the volume of calls they receive at home we're pleased that the overwhelming majority of legitimate companies are complying with the do not call registry nonetheless we will continue to - pursue those that ignore consumers’ wishes not to be called leave pre-recorded messages on the ftc alleges that the defendants operating a complex web of companies advertised as consumers’ home answering machines claiming organization that will stop creditors’ collection efforts and significantly reduce consumers’ debt consumers responding to these solicitations allegedly are encouraged to enroll in a debt negotiation program in reality the ftc contends the defendants’ program is in many cases ineffective in reducing consumers’ debt and has inflicted severe harm on consumers according to papers filed with the court the defendants’ program worsened the financial situation of many consumers so that they had little choice but to file for bankruptcy is a nonprofit according to the ftc the defendants fail to tell consumers that in the debt negotiation program defendants often will not begin negotiating a consumer's debts for six months or longer and that creditors’ collection efforts not only do not stop but often become more aggressive the ftc also alleges that the defendants fail to disclose other negative consequences including that a consumers’ accounts will become delinquent b late fees penalties and interest may accrue on their debt c consumers’ creditors may sue to collect on debts and if a judgment is obtained may garnish consumers' wages d creditors may raise the interest rates applicable to accounts because no one is making minimum monthly payments on the accounts e in those instances where defendants negotiate a reduced debt amount consumers may be liable for federal and state taxes on the amount their-debt is reduced and f in those instances when defendants negotiate a reduced debt amount a negative settled for less than full amount notation may appear on their credit reports the ftc further alleges that the defendants take hundreds of dollars from consumers’ monthly payments as fees which they do not always disclose and that consumers’ monthly payments will not be applied to their trust accounts until these fees are paid in full as a consequence many consumers are shocked to see that after making hundreds of dollars in monthly payments to defendants their debts actually have increased was calling people they shouldn't have been calling and claiming things they shouldn't have been claiming said director of the ftc's bureau of consumer protection these defendants lied about their nonprofit status and intentionally put consumers in harm's way financially stopping this kind of illegal activity is what the ftc is all about form 886-acnev4ss department of the treasury - internal_revenue_service page -7- 2uv625 form_886 a tax identification_number year period ended name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit according to the ftc the defendants also violated the tsr by calling consumers who have registered their telephone numbers on the national do not call registry and by continuing to call consumers who previously have stated that they do not wish to receive calls from the defendants the ftc also alleges that the defendants have called phone numbers in area codes throughout the country without first paying the access fee for the registry and without removing from their cail lists those phone numbers that appear ori the registry this is the ftc's first case alleging violations involving the do not call registry the do not cail registry was launched on contains nearly million phone numbers the ftc staff had predicted that the registry would reach million registrations in date finally the ftc’s complaint alleaes that four corporate defendants and currently wiolated the gramm-leach- bliley act by failing to provide consumers with required written privacy notices _ information from council the receiver of national consumer on the service issued a summons to the receiver of national had advised and did not conduct or manage the daily operations of consumer council for records maintained by the service that the receiver had custody of such records as noted earlier resided in - following integrated s hand shake agreement with overall operation operation into essentially had for call center and the types of clients that were referred to were individuals who had debts in the amounts of dollar_figure to dollar_figure if the or individual had more than dollar_figure but less than dollar_figure the employees of from the had the options to either refer them to debt recovery program which was maintained by for debt management program or to related for profit entities receiver were quite elaborate in describing the documents received from the functions what follows is a description of some of the documents received by receiver these descriptions - the irs in response to the summons issued to the are contained in the following headings organizational chart for enrollment programs and scnpts ior starting form 886-a mev -68 department of the tzeasury - internal_revenue_service page -8- form 886a tax identification_number year period ended name of taxpayer explanation of items department of the treasury internal_revenue_service schedule no or exhibit _ the mission of and its related entities was to provide free debt counseling to consumers who requested assistance in handling excessive debt beneficial program that would relieve the burden of excessive debt provides solutions based on each consumer situation and provided a associated with the overview of was to help the debtors return to financial stability it intended to help consumers with financial hardships first what a hardship was then a ‘financial profile would be completed to establish a monthly budget and determined the term of the program the financial profile would to communicate with creditors collection agencies attorneys etc in order to help -would also provide relief from the collection calls for settle outstanding balances the debtors would determine s activiti artin the call center- received call and set appointment f the call center representative believed that the caller was suffering a major financial hardship the representative would write a referral for that caller and arranaad a the consultation between the caller and a financial consultant from had the ability to refer consumers to representatives from would receive a free consultation which ‘ included a household budget and a credit review if the person qualified minimum of -_‘ would offer a program that dollar_figure in debt for the debt management program lowered the interest on the accounts and reducéd the number of pavments to one - payment per month included payment disbursement and payroll would provide all the accounting needs of the person who was referred to and from which organization chart for jad employees who held different positions the positions were e e e e o e general manager creditor services manager and client services supervisor shift leader creditor services client services and creditor services processor disbursement and fair share the job function for client services employees was to verify the clients’ contracts were signed sent welcome kit to clients made sure the account statements were attached to the contract and then forwarded contracts to creditor services department of the treasury - internal revenuc service form 886-acrev page -9- dep form 886a tax identification_number year period ended name of taxpayer _ pe explanation of items of the treasury - intemal revenue schedule no or exhibit sernice the job function for creditor services employees was to follow up clients’ calls checked pending proposals checked mail and disbursed them coded new contracts respond to incoming and outgoing calls and sent proposals the job function for disbursement employees was to go through each account and made adjustments as necessary the job function for fair share employees was to contact creditors making adjustments as necessary the creditor services manager spent of the day working on the disbursement accounts on creditors and fair share and with client service supervisor the client service supervisor spent of the day with client services of the day with creditor services and with the creditor services manager and projects enrollment programs in the training manual clients they were provided three types of enrollment programs for its e e e full enrollment the establishment fee would be dollar_figure and the monthly payment ach- automatic check handling were withdrawn in full in the first month first payment was disbursed in the first month when ach cleared proposals were sent out in the first month when ach cleared regular monthly payments started the second month partial enroliment the establishment fee would be dollar_figure and split in half between the first and second month and the monthly payment was withdrawn in full first payment was disbursed in the first month when ach cleared proposals was sent out in the first month when ach cleared regular monthly payments started the third month establishment fee enroliment the establishment fee would be dollar_figure and was withdrawn in full in the first month regular monthly payments started in the second month first payment was disbursed in the second month when ach cleared o o o o o o o o o form 886-ackev department of the tressury - internal_revenue_service page -10- ' nanan form 886a tax identification_number year perind ended name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit - o proposals were sent out in the second month when ach cleared under the frequently asked questions in the training manual the were told if the client asked about the establishment fee of dollar_figure they would let the client know that the dollar_figure was for their counseling session administrative costs and the recommendations the counselor suggested during the counseling session the monthly fee of dollar_figure was a state regulated fee employees scripts employees were given different ‘phone scripts to use when contacted orientation script this script provided two other scripts used by the handles all of the ach payments for the details of his or her account creditor services phone number the employees to use when calling the clients clients one of the scripts was f there was no answer scenarios for the employee would leave the number to call back and the individual's name but dollar_figure name if the client answered the employee would explain the purpose of not the call is to go over an orientation with the client the orientation would take over a ‘few minutes the employee would need to verify the client's address credit card accounts and asked the client to send in the account statements along with the would send to the contract the employee would also explain the proposals that client's creditors if the creditors were constantly calling the client the employee asked the client to refer the creditors to employee would then go on to explain that once the employee had everything s he needs through the conversation s he would be able to begin processing the client's file the employee also fet the client know that the creditor services representative who would make contact client would hear from with the client’s creditors lastly the employee mentioned to the client that s he would receive a monthly statement from nen es regarding your credit cards and the difficulties you might have in paying them off currently assigned to your file and 'm sure i'll be able to assist you no matter what your current situation might be please fee comfortable calling me back regarding any questions you might have remember we are help to help you again my name is your financial counselor at call me at help many others who were in similar situations please call me so that can review with you the options that can help you finally put overwhelming debt behind you please cail me at followina up on your request for help with your credit card bills you can _ 2xt ___ as your financial counselor’ have been able to attempt to contact appointment- hi this is__ from application script hi this ___ from department of the treasury - internal_revenue_service employees were as follows axt _ thank you form 886-acrev -68 page -11- we spoke __ i'm form_886 a tax identification_number year period ended name of taxpayer explanation of items depastment of the treasury - internal_revenue_service schedule no or exhibit _ contract sent script- hi this is_ from am calling because recently sent you an enrollment package for your debt management plan and was following up to see if you read the information and retumed the signed portion so can get you started on your plan as soon as possible and let me remind you that the federal express package you receive will also include the return_information so you could arrange to have the package picked up or you could drop it off at any local federal express office thank you very much for you time if you have any questions please call me at’ contract received script- hi this is__ from - and am calling because received your package and will activate it on your withdrawal date if you should have any questions our number is active script- hi this is__ your financial your information has been transferred to our client services department and they will ba in contact with your creditors if you should have any questions our t's been a pleasure working with you and congratulations number is on your journey to becoming debt free thank you very much and have a great day your name calling on behalf counselor opening script - hi this is understand that you are having concems with your creditors are you _ of familiar with our program and how it works if yes great will need a little information from you so let's begin if no ok let me explain what we do and how we are able to help our debt management plan is designed to help lower the payments and your interest rates for people who show a hardship we can in most cases stop collection calls late fees and over limit fees you will have payment to us and we will distribute the money to your creditors for you how does it sound clients who are intereste gather the information from client and go over program clients who are not interested probe to find out why the client is not interested in getting out of debt - form dollar_figureb-acrev -68 _ what's your goal what are you trying to accomplish compare time of paying creditors on own - vs- department of the treasury - internal_revenue_service page -12- form 886a tax identification_number year period ended name of taxpayer explanation of items department of the tceasury - internal_revenue_service schedule no or exhibit eee compare dollar_figure they will save on one payment for convenience save dollar_figure on checks postage etc collection call stop lower monthly payment avoid bankruptcy still not interested thank you for your time and if your situation changes or if you have any questions please give us a call and we will be happy to help assist you in your interest to becoming debt free ask for a referral closing summarize the session with the client monthly payments creditors on type of enrollment signatures on documents fax documents and schedule a federal express drop off and pick up ‘operation in office was terminated in trade commission had filed a complaint against related entities and the court assigned a permanent receiver to shut down operation _ when the federal ‘and its counseling during the course of examination was asked to provide a list or questionnaire used in any initial or subsequent counseling sessions with clients was further requested to provide any documentation that to counseling of clients no documents were not provided by requests records were lost questions due to his extensive years of experience in the financial industry _in response to these s explained that this was due to the failure of the disk drive and all further explained that he did not need any list of maintained with regard community seminars for the years under examination was asked to provide data indicating how many seminars were conducted and brochures pamphlets or any other publications used for the seminars to the - used for the seminars was all credit counseling companies are not the same mentioned a group talk that was held in come oe _ the handout homeowners_association dated was the treasurer for s also provided a thank you letter from about his presentation to the group homeowners_association form 886-a rev department of the freasury - internal_revenue_service page -13- form 886a tax identification_number year period ended name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit o financial information on eorm and its filing filed form 990ez for its fiscal_year ended _ filed its form 990ez for its fiscal ear ended aa in be the following financial information was reported on the form_990 returns year revenue dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure expenses professional fees rents other expenses total expenses net_income a dollar_figure oo in w the service issued summons to the records from the bank statements the service received it indicated that three accounts with the account address in they were receiver to obtain had bank name account acct name acct address trust acct settlement l acct _ _ the balance of these accounts as of _ was as follows balance as of acct orm 886-acrev deparuncnt of the lreasury - internal_revenue_service page -14- forn 886a tax identification_number year pariad ended name of taxpayer explanation of items department of the treanury - intemal revenue service schedule no or exhibit the records obtained also indicated account account number received the following deposits in - from through i bank stmt dated deposit amount dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure and from from balance_sheet the above deposits were long term loans from which is one of the defendants associated with sthrough sreceiveddollar_figure fair share from various credit card companies the total expenses from to from ' monthly h g m h a a a p i p payment to reconciliation detail reports were as follows expense category amount bank fees supplies expenses meals filing fees total did not file any employment_tax returns form_941 for the first two quarters year however it filed its employment_tax return for the third and fourth quarters year the amounts were reported as follows f941s total compensation icparment ot the reasury - internal_revenue_service form b86-a citev t _1dollar_figure page -15- of of __ department of the treasury - internal_revenue_service form 886a ‘ tax identification_number year period ended name of taxpayer explanation of items schedule no or exhibit customers’ complaints customers’ complaints regarding from the summons issued to the receiver the service received some services such as not making payments to creditors having to need extra services some of the clients complaint about payments to creditors the high initial fee one of the customers stated that am canceling the-contract with you because although you debit my acct at my bank each month you are not making payment to my creditors payments - in months neriod want my money back as you provided no services effective lis terminated - another customer stated that am requesting your company to close out my account and refund my september payment of dollar_figure for reasons being my creditors have been calling me to inform me of not being able to accept the payment being made on my behalf by your company they want me to pay an extra cost on top of me paying your company the amount of dollar_figure in order for me to keep up my payments in good_faith will be sending my creditors the money have been sending you have been very inconvenienced because of this please give me your full cooperation and refund septembers payment would also appreciate this to be taken care of as soon as possible to avoid delaying any payments due my creditors please send my refund of dollar_figure to another customer stated that am canceling the the agreement with _-- lt was never told to me that there would be initial charge of dollar_figure besides the dollar_figure monthly could have paid off credit cards with this this has caused my mortgage payment to bounce never would have authorized a dollar_figure withdrawal do not have have that extra if did wouldn't need you people ' the officer and dated prior to check transactions with account number involvement with oth were from from s had been writing checks to himself with the for the tax_year ended maintained two bank accounts in through following amounts from account number form dollar_figure-aqiv department of the ‘ reasury - internal_revenue_service payable to amount page -16- ee form_886 a tax identification_number year period ended name of taxpayer explanation of items depastment of the treasury - internal_revenue_service schedule no or exhibit -ee i total during the month of september of _ the other account account number had a balance of dollar_figure_ _____ and was closed the money was not deposited to the other account and the general ledger indicated the money went to from all the checks mentioned above and the closed account the total treated dollar_figure issued a form_1099 -- per month rental for a as rental payments made to payments to himself consistent with this approach charged miscellaneous to square foot room of his residence in ind were dollar_figure_ _ used that room to conduct its activities rs claimed that asked an agent of century money world to determine the fair_market_value of the property the real_estate agent put the property on claimed that the property was worth around dollar_figure claims that he calculated the fair rental value of the the market for sale room by taking the value of the property dividing it by the total square footage of the property to derive a value for each square foot and finally muitiplying that figure by according to foot room per month rental value for square this yielded the dollar_figure if _ ' then treated the remaining dollar_figure as aloanto himself did not present any contemporaneous documents memorializing such a joan on form 990ez for tax_year ended the existence of a loan of dollar_figure the statement also indicated that the full repayment from occurred on to foot room to on dollar_figure ito ‘n fact no actual payment occurred from _ purports to have paid this back by renting the square as rental payments to him for the year on his personal tax retum at the dollar_figure per month rate ‘swith an interest rate of filed the return with an attachment indicating _ ifeported this rental income - _ rather from ol __ the actual rental value of homes in neighborhood available for rent ranged in value from cents to one dollar per square foot four houses available for form 880-acaev -68 deparunent ot the reasury - internal_revenue_service page -17- form 886a name of taxpayer department of the treasury- inemal revenue service explanation of items schedule no or exhibit tax identification_number year period ended tesidence were examined the first house wa sec_1 miles away rent near _ from residence the second house wa sec_3_2 miles away the third house wa sec_4 miles away and the fourth house wa sec_4 miles away for each house information was publicly available regarding each house's total square footage and the asking rental price for the house the per square foot rental value for these houses was from eighty cents per square foot to one dollar per square foot in light of these facts the service is determine that the fair rental value of the square foot room in ' residence did not exceed dollar_figure applicable legal principles sec_501 of the internal_revenue_code provides that an organization described in sec_501 is exempt from income_tax sec_501 c of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual the term charitable includes relief of the poor and distressed sec_1 c -1 d income_tax regulations the term educational includes a instruction or training of the individual for the purpose of improving or developing his capabllities and b instruction of the public on subjects useful to the individual and beneficial to the community sec_1 c -1 dx3 in other words the two components of education are public education and individual training sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 c an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively’ for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 educational_purposes include instruction or training of the individual for the purpose of improving or developing his capabilities and instruction of the public on useful and beneficial subjects sec_1_501_c_3_-1 _ in better business en ee eae et tt oe ae neh oe -_- form 886-arrev ss - oe department of the treasury - internal_revenue_service page -18- ‘ form 886a ‘ tax identification_number year period ended name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit - - ‘ eo ed bureau of washington d c inc v united_states 326_us_279 the supreme court held that the presence of a single non-exempt purposes if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 302_f2d_934 ct_cl the court considered the status of an organization that provided analyses of securities and industries and of the economic climate in general the organization soid subscriptions to various periodicals and services providing advice for purchases of individual securities although the court noted that education is a broad concept and assumed for the sake of argument that the organization had an educational purpose it held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt an organization must establish that it serves a public rather than a private rican campai commissioner - commissioner 92_tc_1053 assistance inc v v an organization formed to educate people in hawaii in the theory and practice of interest and that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests treas reg big_number c -1 d ii prohibited private interests include those of unrelated third parties as well as insiders christian stewardship t c demy private benefits include an advantage profit fruit privilege gain or interest 78_tc_280 est was determined by the tax_court to a part of a franchise system which is operated for private benefit and therefore should not be recognized as exempt under sec_501 of the code 71_tc_1067 although the organization was not formally controlled by the same individuals who controlled the for-profit entity that owned the license to the est body of knowledge publications and methods the for-profit entity exerted considerable contro over the applicant's activities by setting pricing the number and frequency of different kinds of seminars and training and providing the trainers and management personnel who are responsible to it in addition to setting price for the training the court stated that the fact that the organization's rights were dependent upon its-tax-exempt status showed the likelihood that the for-profit entities were trading on that status the question for the court was not whether the payments made to the for-profit were excessive but whether the for-profit entity benefited substantially from the operation of the organization the court determined that there was a substantial private benefit because the organization was simply the instrument to subsidize the for-profit corporations and not vice versa and had no life independent of those corporations department of the treasury - internal_revenue_service form 886-a rev -68 page -19- vu625043g form_886 a tax identification_number year period ended name of taxpayer explanation of items department of the treasury - internal revenve service schedule no or exhibit - the service has issued two rulings holding credit counseling organizations to be tax exempt revrul_65_299 1965_2_cb_165 granted exemption to a c organization whose purpose was to assist families and individuals with financial problems and to help reduce the incidence of personal bankruptcy its primary activity appears to have been meeting with people in financial difficulties to analyze the specific problems involved and counsel on the payment of their debts the organization also advised applicants on proration and payment of debts negotiated with creditors and set up debt repayment plans it did not restrict its services to the needy it made no charge for the counseling services indicating they were separate from the debt repayment arrangements it made a nominal charge for monthly prorating services to cover postage and supplies for financial support it relied upon voluntary contributions from local businesses lending agencies and labor unions revrul_69_441 1969_2_cb_115 granted c status to an organization with two functions it educated the public on personal money management using films speakers and publications arid provided individual counseling to low-income individuals and families as part of its counseling it established budget plans ie debt management plans for some of its clients the debt management services were provided without charge the organization was supported by contributions primarily from creditors by virtue of aiding low income people without charge as well as providing education to the public the organization qualified for sec_501 status in the case of consumer credit counseling service of alabama inc v u s the court found that the counseling programs a f t r 2d d d c the district_court for the district of columbia held that a credit_counseling_organization qualified as charitable and educational under sec_501 it fulfilled charitable purposes by educating the public on subjects useful to the individual and beneficial to the community sec_1 c - d ix b for this it charged no fee were also educational and charitable the debt management and creditor intercession activities were an integral part of the agencies’ counseling function and thus were charitable and educational even if this were not the case the court viewed the debt management and creditor intercession activities as incidental to the agencies’ principal functions as only approximately percent of the counselors’ time was applied-to debt management programs and the charge for the service was nominal the court also considered the facts that the agency was publicly supported and that it had a board dominated by members of the general_public as factors indicating a charitable operation see also credit counseling centers of oklahoma inc v united_states u s t c d d c in which the facts and legal analysis were virtually identical to those in consumer credit counseling centers of alabama inc v united_states discussed immediately above form b86-a rev department of the treasury - intemnal revenue service page -20- ‘ form_886 a tax identification_number year period ended name of taxpayer explanation of items deparunent of the treasury - internal revenue secvice schedule no or exhibit the organizations included in the above decision waived the monthly fees when the payments would work a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs the primary sources of revenue for these organizations were provided by government and private_foundation grants contributions and assistance from labor agencies and united way outside the context of credit counseling individual counseling has in a number of instances been held to be a tax-exempt charitable activity revrul_78_99 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_179 free counseling to pregnant women revrul_70_590 1970_2_cb_416 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 c b career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public internal_revenue_code sec_501 specifies that an exempt_organization described therein is one in which no part of the net of earnings inures to the benefit of any private_shareholder_or_individual the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_a_-1 the inurement prohibition provision is designed to prevent the siphoning of charitable receipts to insiders of the charity 165_f3d_1173 cir reasonable_compensation does not constitute inurement 276_f2d_476 cir where an organization provided a source of credit to companies of which a private shareholder was either an employee or an owner the court found that a portion of the organization's net_earnings inured to the benefit of that private shareholder easter house v united_states ci ct that such loans were made showed that the companies controlled by the private shareholder had a source of loan credit in the organization the credit repair organizations act croa u s c et sea effective date imposes restrictions on credit repair organizations including forbidding the making of untrue or misleading statements and forbidding advance_payment before services are fully performed u s c ' 1679b significantly sec_501 organizations are excluded from regulation under the croa the croa defines a credit repair organization as form 886-acrevst department of the treasury - internal_revenue_service page -21- form 886a tax identification_number year period ended name of taxpayer explanation of items department of the treasury - interna revenue service schedule no or exhibit a any person who uses any instrumentality of interstate commerce or the mails to sell provide or perform or represent that such person can or will sell provide or perform any service in return for the payment of money or other valuable consideration for the express or implied purpose of- i improving any consumer's credit record credit history or credit rating or ii providing advice or assistance to any consumer with regard to any activity or service described in clause i u s c 1679a the courts have interpreted this definition broadly to apply to credit counseling agencies the federal trade commission's policy is that if an entity communicates with consumers in any way about the consumers’ credit situation it is providing a service covered by the croa 21_fsupp2d_424 n d n j businesses are prohibited from cold-calling consumers who have put their phone numbers on the national do-not-call registry which is maintained by the federal trade commission c f_r b ilib c f_r sec_64 c telemarketers calling to solicit charitable_contributions are not covered by the registry however if a request is made to not call again the telemarketers are required to honor such request if they subsequently call again they may be subject toa fine of up to dollar_figure in 74_tc_1324 affd 675_f2d_244 sth cir the tax_court held that a charitable organization's participation as a general_partner in a limited_partnership did not jeopardize its exempt status the organization co-produced a play as one of its charitable activities prior to the opening of the play the organization encountered financial difficulties in raising its share of costs in order to meet its funding obligations the organization formed a limited_partnership in which it served as general_partner and two individuals and a for-profit corporation were the limited partners one of the significant factors supporting the tax court's holding was its finding that the limited partners had no control_over the organization's operations in revrul_98_15 the service ruled that an important factor in evaluating joint ventures between exempt_organizations and for-profit entities is the degree of contro retained by the exempt entity in operating the joint_venture sec_501 of the internal_revenue_code prohibits an organization from participating in or intervening in any political campaign on behalf of or in opposition to any candidate for public_office form 886-a crev -68 department of the treasury - internal_revenue_service page -22- ‘ form 886a tax identification_number year period ended name of taxpayer nt of the t explanation of items schedule no or exhibit - internal r service dep y ns wees _ internal_revenue_service sec_501 specifies that an exempt_organization described therein is one in which no part of the net of earings inures to the benefit of any private_shareholder_or_individual the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_a_-1 the inurement prohibition provision is designed to prevent the siphoning of charitable receipts to insiders of the charity reasonable_compensation does not constitute inurement ’ 276_f2d_476 cir 165_f3d_1173 cir exempt organization’s position _ - position has not been determined _ _ has explained that he understands the service is examining credit counseling organizations in response to congressional investigations however he has explained that he does not believe he’ is similar to the organizations that are not in compliance with sec_501 operational requirements government's position the service contends that has a more than insubstantial nonexempt purpose in addition the net_earnings of reasons are grounds for revoking the sec_501 exempt status of have inured to both of these at its inception was affiliated with _ a for-profit debtor attorney entity s clients so the purpose of setting up they could receive the benefits of having waived or reduce interest charges or suspend any tate charges and over-the-limit fees since organization was to provide maximum benefits to vas established as a nonprofit ‘ever had any clients that it claimed it had provided counseling as principal put in his response from the very beginning it was understood that money paid_by creditors to refer prospective clients to provided counseling ' dients were not clients of - - would be used by de eeeereen it was clearly understood that any fair share but clients of to educate consumers and when the service requested a list of individuals that was unable to substantiate through documentary_evidence that it performed any counseling having claimed that the records were lost due to its computer's disk drive failure further the private interests of _ was essentially used as a conduit to __ and its services to its clients form 886-a tev department of the treasury - internal_revenue_service page -23- form 886a ‘ department of the treanucy - intemal revenue service explanation of items schedule no or exhibit name of taxpayer tax identification_number year period ended discovered refer clients to relationship with and was eventually terminated when was not using the fair share money to educate the public and subsequently when __ started the relationship with an ‘rar initially did not generate any debt management program and its related entities at all for the first six montns of various credit card companies the majority of its gross revenue was loans from ‘ receiver there were no activities for the ' account for the first six months of account approximately seventy percent of the loans were used to pay the remaining was used to pay for the filing fees and supplies ___ felated entity upon reviewing the bank statements obtained from the sear as for the remaining trust account and fair share from settlement received dollar_figure and in the later months of year and into the year until the closed down the operation providing debt management plan to its clients the overall operation was as follows has a more than insubstantial nonexempt purpose of acted as a call center referred clientsto or consultation both __ __ or from the s enterprise _ ___ had related entities - sould refer customers to had become to be an arm of then provided the accounting services for if the individual had debt of about dollar_figure to debt negotiation or debt settlement services different job descriptions for its employees there was no was used for clients who did not have enough debt to warrant the use of three enrollment programs and none of the programs mentioned counseling sessions for the clients the purpose of and these customers would receive a free consultation which included both a household budget and a credit review if the caller qualified s he would be offered a program that lowered the interest on the accounts and reduced the number of payments to one payment per month the call centers had a graph which indicated if the individual had debt of about dollar_figure to dollar_figure the individual would be referredto dollar_figure the call center representatives had the discretion to refer him or herto for debt recovery proaram which run by description of counseling services performed by these employees the employees’ duties were to verify contracts verify clients’ cradit card information check pending proposals contact creditors and disburse payments with the different scripts used by the employees the scripts mainly clarified what the clients need to provide in order to start the processing the scripts did not mention any counseling sessions that would be provided to the clients hence there was no education being provided was simply placing clients into debt management plans did not ever personally manage the daily operations of entered into a business relationship with years under examination when deparument of the treasury - internal_revenue_service form 886-arev page -24- for the department of the treanury - intemal revenue service form 886a name of taxpayer tax identification_number year period ended explanation of items schedule no or exhibit indicated on his oe to purported client records resided ir all of statements from general ledger etc reside at the clients’ records and financial records were with response dated when _ he stated that all statements cancelled checks started the relationship with _ _all offices when asked for financial he total backroom operations of were initiated as an outsourcing operation on all accounting_records of including bank accounts operational data base etc are unavailable until the receiver releases them to start-up the operations again when questioned about the community outreach stated that he did speak to many people at lunches etc and mentioned the speech he did at the retirement government group at the senior citizen center in when asked whether 1ad any flyers for its outreach the only handout used by was all credit counseling companies are not the same for the years under in examination presentation even that presentation was to an organization on which he was a board member only established that he had made a single community from july through december of had been writing checks to of the payments as rents chargedto _-for there was no rental agreement he did not provide sufficient bank account the total payments for the checks were assigned dollar_figure himself from the dollar_figure the year information to justify the rental value of dollar_figure per month he charged month for a square footage room used by him the service did a rental price comparison online and determined that the fair market rental value should only be dollar_figure per month the remaining of dollar_figure was treated as a loan to himself with no documentation he provided an amortization schedule for the loan but none of the scheduled payments was made ‘eported the other dollar_figure as rental payments to him at least dollar_figure per month over a two-year period constitutes inurement to again in year dollar_figure per during the first six months of but did receive a total of dollar_figure were forf total payments to ' amount was never reported or since payments made to him constitute inurement under sec_501 total payments to _ from the loans made by year personal income_tax return for - did not perform any services for the years under examination the did not perform any services and were conclusion in summary was not operated exclusively for exempt purposes because it did not engage primarily in activities that accomplish an exempt_purpose more than an form 886-acev department of the treasury - internal_revenue_service year this page -25- department of the treasury - internal_revenue_service explanation of items schedule no or exhibit tax identification_number year period ended form 886a name of taxpayer l activities are in furtherance of a non-exempt purpose insubstantial part of - was operated for the purpose of serving a private benefit rather than public interest and a part of the net eamings of individual accordingly it is determined that sec_501 and is not exempt from income_tax under sec_501 effective inured to the benefit of a private shareholder or is not an organization described in _ _ es em department of the treasury - internal_revenue_service form 886-arer -st i page -26- a are a serpe snare ee on er
